
	
		I
		111th CONGRESS
		1st Session
		H. R. 3938
		IN THE HOUSE OF REPRESENTATIVES
		
			October 27, 2009
			Mr. Aderholt
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain nonwoven
		  polypropylene zippered sleeping bag carry cases, not under 77.5 cm in
		  circumference and not exceeding 106.7 cm in circumference.
	
	
		1.Certain nonwoven
			 polypropylene sleeping bag carry cases
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Sleeping bag carry cases imported separately from sleeping
						bags, with a body of nonwoven polypropylene and a top of nonwoven polyester,
						and with a zipper running completely around the perimeter sealing the top to
						the body, not under 77.5 cm in circumference and not exceeding 106.7 cm in
						circumference, valued not over $1 (provided for in subheading
						6307.90.98)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
